PER CURIAM.
The summary judgment entered against the plaintiff on the ground that his defamation action against the defendant was barred by New York’s one-year limitation period for such action is reversed upon a holding that, although the complaint is imprecise, it can generously be viewed as saying that the defamatory material first published in New York was later republished in Florida, thus meaning that Florida’s four-year statute of limitations would apply to this republication, and an action based on the republication would not be limitations-barred. Upon remand, the plaintiff should be permitted to amend his complaint to specifically set forth when the publication in Florida occurred and to whom and under what circumstances it was made. Our decision is without prejudice to the defendant’s right to move again for summary judgment on any appropriate grounds.
Reversed and remanded.
HENDRY and DANIEL S. PEARSON, ' JJ., concur.